           Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 1 of 22



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


JAMIE HOLMES-KRIGER                                  *

       Plaintiff,                                    *

       v.                                            *              Civil No.: BPG-20-568

SALISBURY UNIVERSITY                                 *

       Defendant                                     *

*      *       *      *       *       *      *       *      *       *       *      *       *     *

                                  MEMORANDUM OPINION

       The above-referenced case was referred to the undersigned for all proceedings with the

consent of the parties, pursuant to 28 U.S.C. 636(c) and Local Rule 301.4. (ECF No. 13).

Currently pending are Salisbury University’s Motion for Summary Judgment (“Motion”) (ECF

No. 26), plaintiff’s Opposition to defendant’s Motion for Summary Judgment (“Opposition”)

(ECF No. 27), and defendant’s Reply in Support of Salisbury University’s Motion for Summary

Judgment (“Reply”) (ECF No. 30). No hearing is deemed necessary. Loc. R. 105.6. For the

reasons discussed herein, Salisbury University’s Motion for Summary Judgment (ECF No. 26) is

GRANTED.



I.     BACKGROUND

       In ruling on a motion for summary judgment, this court considers the facts and draws all

reasonable inferences in the light most favorable to the nonmoving party, which is the plaintiff in

this case. Scott v. Harris, 550 U.S. 372, 378 (2007). Plaintiff attended and subsequently worked

on behalf of defendant for more than thirteen years. (ECF No. 27-1 at 1). In 2012, plaintiff was
         Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 2 of 22



promoted to Associate Registrar. (Id. at 2). In December 2018, plaintiff was granted intermittent

leave pursuant to the Family Medical Leave Act (“FMLA”) to care for her daughter who has a

disability. (ECF No. 26-9 at 2). When plaintiff was granted FMLA leave, she received a letter

that instructed her to “code the appropriate leave time” on her timesheets and to “indicate when

FMLA time is used” in the “Note section.” (Id.) Plaintiff stated, however, that she did not recall

recording the FMLA time she used in the “Note” section of her timesheets, but instead that she

reported to Human Resources (“HR”) at the end of the calendar year how many hours of FMLA

leave she had used. (ECF No. 26-5 at 57:16-58:7, 65:9-17, 161:3-9).

       Plaintiff’s supervisor when this FMLA leave was approved, defendant’s registrar Ms.

Jacqueline Maisel, also allowed plaintiff to work from home if her daughter was sick. (Id. at 91:14-

21, 95:13-96:22, 110:19-111:8). Plaintiff believed at the time that this arrangement was part of

her “FMLA plan,” but this was not the case. (Id.). Ms. Maisel had permission from defendant’s

HR director to allow employees to work from home in special circumstances. (ECF No. 27-5 at

3). When plaintiff was working from home, she did not take leave of any kind, including FMLA

leave, but instead counted it as work time. (ECF No. 26-5 at 56:11-15; 97:4-5). Between

December 2018 when plaintiff was approved to use FMLA leave and October 3, 2019, plaintiff

used 46 hours of FMLA leave. (ECF No. 26-12 at 2-29). During this same time span, plaintiff

used 96 hours of holiday leave, 34.5 hours of non-FMLA sick leave, 17 hours of personal leave,

116 hours of annual leave, and 3 hours of administrative leave. (Id.)

       Following Ms. Maisel’s retirement, Dr. Melissa Boog became the interim registrar and

plaintiff’s supervisor as of July 1, 2019 while a national search was conducted to hire a new

registrar. (ECF No. 26-2 at 9). In this role, Dr. Boog approved plaintiff’s timecards and noticed

that plaintiff marked hours as worked even when she was not in the office. (ECF No. 26-7 at 31:2-



                                                 2
         Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 3 of 22



4). While Dr. Boog had been told by Ms. Maisel that plaintiff had been approved for FMLA leave,

neither Ms. Maisel nor plaintiff told Dr. Boog that plaintiff had permission to work from home.

(ECF No. 27-5 at 4). Dr. Boog asked HR if there was an agreement allowing plaintiff to work

from home, but HR stated that no such agreement was in place and that defendant did not have an

official work from home policy. (ECF No. 26-7 at 32:4-12).

        In August 2019, plaintiff submitted her application in response to the job posting for the

registrar position. (ECF No. 27-10). Plaintiff was one of the three finalists selected by a search

committee. Each finalist made a presentation at open sessions to the campus community in

addition to meeting with the provost’s council, the registrar’s office staff, and Dr. Boog. (ECF

No. 26-7 at 35:9-21). Written candidate evaluations were collected after each of these open

sessions and meetings by the search committee and were reviewed by Dr. Boog. (Id. at 36:3-9).

Among these evaluations, Dr. Boog received emails from the department chairs of the English and

the History departments expressing concerns about plaintiff’s responsiveness and professionalism.

(ECF No. 26-26 at 35-36). Dr. Boog, in consultation with her supervisor Dr. Karen Olmstead,

selected one of the other finalists, Mr. Martin Hunter for the registrar position. (ECF No. 26-7 at

40:18-47:9). Defendant maintains that Mr. Hunter was selected because of his ten years of

experience as a registrar at other institutions and because he received the highest evaluations from

the registrar’s office staff. (Id.)

        Dr. Boog met with plaintiff to inform her of this decision on October 3, 2019 (the “October

meeting”). (Id. at 51:16-52:22). Dr. Boog shared the reasons why Mr. Hunter had been selected,

and also informed plaintiff that evaluations had given rise to concerns about plaintiff’s

responsiveness and professionalism. (Id. at 54:5-8; ECF No. 26-5 at 83:10-11, 108:19-21, 109:20-

110:2). Plaintiff stated “I don’t understand. I’m on FMLA for [my daughter]. I have permission



                                                 3
         Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 4 of 22



to not be in the office.” (ECF No. 26-5 at 83:14-16). Additionally, plaintiff indicated that Ms.

Maisel had given plaintiff permission to work from home. (Id. at 91:8-21). Dr. Boog responded,

“It doesn’t matter if you have permission or not. It’s people’s perception, and the perception is

you’re not working enough.” (Id. at 83:17-20). Dr. Boog stated that given plaintiff’s role, she

should be present and stay connected in order to manage the other members of the registrar’s

office, and that plaintiff no longer had permission to work from home. (ECF No. 26-7 at 55:22-

56:8). Following this meeting, according to Dr. Boog, plaintiff told the registrar’s office staff that

“I’m sure you know that I didn’t get the [registrar] job, thanks to you, and just so you know, things

will be different around here moving forward.” (Id. at 63:20-64:3).

       On Friday, October 25, 2019, a staff member in the registrar’s office noticed that

documents in their folder on the shared drive were missing and that other employees’ files were

also missing. (Id. at 68:20-69:11). The staff member contacted defendant’s Office of Information

Technology (“IT”) to report the missing files. (Id. at 69:12-14). Plaintiff received an email from

an IT specialist that several folders on the shared drive were empty and asked if the folders could

be restored. (ECF No. 27-15 at 2). Plaintiff responded and said the folders could be restored and

stated that she had been cleaning up her own files earlier that week. (Id.) The IT specialist restored

the files. (Id.) IT reported to the registrar’s office staff member who had inquired about the

missing files that the files had been deleted but plaintiff had stated that IT could restore the files.

(ECF No. 26-7 at 69:14-17). Dr. Boog contacted IT to follow up on this incident, and IT told her

that plaintiff deleted over 2,000 files. (Id. at 69:19-70:6).

       The following Monday, October 28, 2019, plaintiff and Dr. Boog had a prescheduled

meeting. (Id. at 70:8-12). Dr. Boog asked plaintiff about the deleted files and plaintiff explained

that she had been deleting old and duplicate files earlier in the week. (Id. at 71:1-3). Plaintiff



                                                   4
         Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 5 of 22



stated that she only intended to delete her own files, not files of other staff members. (Id. at 71:8-

9). Later in the week, Dr. Boog reported this event to her supervisor, Dr. Karen Olmstead. (Id. at

75:7-14). Dr. Olmstead was concerned about the file deletion incident and asked Dr. Boog to

further investigate after Dr. Boog returned from her conference the following week. (Id. at 75:14-

21).

        On November 13, 2019, Dr. Boog met with HR employees Kevin Vedder and Marissa

Chavez. (Id. at 77:17-78:6). Mr. Vedder assigned Ms. Chavez to investigate the file deletion

incident. (Id. at 78:6-11). On November 14, 2019, Ms. Chavez began her investigation by

interviewing plaintiff with Dr. Boog. (ECF No. 26-17 at 2). Ms. Chavez noted that plaintiff stated

that she deleted her own files but not the files of others. (Id.) At the end of the interview, Ms.

Chavez decided to place plaintiff on paid suspension while she continued the investigation. (ECF

No. 26-7 at 83:14-19). Subsequently, Ms. Chavez and Dr. Boog interviewed eight registrar’s

office staff members and determined that plaintiff had deleted 2,273 files over the course of

approximately three hours and 45 minutes.1 (Id. at 79:1-18; ECF No. 26-18 at 8; ECF No. 26-27).

An IT specialist examined the deleted files and stated that many of the files that had been deleted

by plaintiff were not in her shared drive folders, meaning that it would have taken plaintiff multiple

clicks to reach them and subsequently delete them. (ECF No. 26-7 at 79:1-18). Defendant

believed that these facts indicated that plaintiff had intentionally, rather than mistakenly, deleted

the files. (Id. at 80:13-21, 99:1-3). Additionally, due to this incident, three registrar’s office staff

members told Ms. Chavez and Dr. Boog that they could no longer trust plaintiff not to delete their

shared drive files. (Id. at 101:12-17).




1
 According to plaintiff’s termination letter, plaintiff deleted an additional 729 files between
October 28, 2019 and November 13, 2019. (ECF No. 26-19 at 3).
                                                   5
         Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 6 of 22



       Based on the number of files deleted, the time it took to delete the files, and the lack of

trust from three members of the registrar’s office staff, Dr. Olmstead, Mr. Vedder, Ms. Chavez,

and Dr. Boog agreed that plaintiff should be terminated for cause. (Id. at 95:1-4, 103:1-6; ECF

No. 26-23, 24:22-29:2). On November 22, 2019, Mr. Vedder emailed Dr. Boog and stated that

terminating plaintiff for cause “was the best path given the more costly option of providing

[plaintiff] with a period of notice separation that would be one year of salary plus benefits.” (ECF

No. 27-19 at 2). Subsequently, on December 3, 2019, Ms. Chavez and Dr. Boog met with plaintiff

and informed her that her employment with defendant was terminated for cause, specifically gross

misconduct and willful neglect of duty. (ECF No. 26-19). Plaintiff’s termination letter indicated

that she was terminated due to the deletion of thousands of files which violated defendant’s

Acceptable Use of Computing and Electronic Resources Policy (“Acceptable Use Policy”). (Id.

at 3). On December 9, 2019, plaintiff appealed her termination to defendant’s President, stating

that defendant had retaliated against her for using FMLA leave. (ECF No. 27-22). On December

23, 2019, defendant’s President denied plaintiff’s appeal. (ECF No. 27-1 at 12).

       On March 2, 2020, plaintiff filed suit against defendant in this court. (ECF No. 1). Plaintiff

asserts three claims: 1) that defendant retaliated against her for using leave pursuant to the Family

Medical Leave Act (“FMLA”) by wrongfully terminating plaintiff; 2) that defendant retaliated

against plaintiff for using FMLA leave by failing to promote plaintiff; and 3) that defendant

discriminated against plaintiff because of “her known association or relationship with her daughter

who has a disability” pursuant to Section 504 of the Rehabilitation Act of 1973. (Id. ¶ 81).




                                                 6
         Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 7 of 22



II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute remains “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is properly

considered “material” only if it might affect the outcome of the case under the governing law. Id.

The party moving for summary judgment has the burden of demonstrating the absence of any

genuine issue of material fact. Fed. R. Civ. P. 56(a); Pulliam Inv. Co., Inc. v. Cameo Props., 810

F.2d 1282, 1286 (4th Cir. 1987). On those issues for which the non-moving party will have the

burden of proof, however, it is his or her responsibility to oppose the motion for summary judgment

with affidavits or other admissible evidence specified in Federal Rule of Civil Procedure 56. Fed.

R. Civ. P. 56(c); Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993). If a party

fails to make a showing sufficient to establish the existence of an essential element on which that

party will bear the burden of proof at trial, summary judgment is proper. Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986).

       When reviewing a motion for summary judgment, the court does not evaluate whether the

evidence favors the moving or non-moving party, but considers whether a fair-minded jury could

return a verdict for the non-moving party on the evidence presented. Anderson, 477 U.S. at 252.

In undertaking this inquiry, the court views all facts and makes all reasonable inferences in the

light most favorable to the non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). The non-moving party, however, may not rest on its pleadings,

but must show that specific, material facts exist to create a genuine, triable issue. Celotex, 477

U.S. at 324. A “scintilla” of evidence in favor of the non-moving party, however, is insufficient



                                                7
         Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 8 of 22



to prevent an award of summary judgment.             Anderson, 477 U.S. at 252.     Further, “mere

speculation” by the non-moving party or the “building of one inference upon another” cannot

create a genuine issue of material fact. Cox v. Cnty. of Prince William, 249 F.3d 295, 299-300

(4th Cir. 2001). Summary judgment should be denied only where a court concludes that a

reasonable jury could find in favor of the non-moving party. Anderson, 477 U.S. at 252.



III.   DISCUSSION

       Plaintiff maintains that defendant retaliated against her for using FMLA leave to care for

her daughter (referred to as “FMLA retaliation claims”) and that defendant discriminated against

her because of plaintiff’s association with her daughter, who had a known disability (referred to as

“disability association claim”).

       With regard to plaintiff’s FMLA retaliation claims, the FMLA allows eligible employees

to use up to 12 weeks of leave during a 12-month period to care for a child with “a serious health

condition.” 29 U.S.C. § 2612(a)(1)(C). FMLA’s “proscriptive provisions . . . protect employees

from discrimination or retaliation for exercising their substantive rights under the FMLA.”

Yashenko v. Harrah’s NC Casino Co., LLC, 446 F.3d 541, 546 (4th Cir. 2006) (citing Hodgens v.

Gen. Dynamics Corp., 144 F.3d 151, 159-60 (1st Cir. 1998); Rice v. Sunrise Express, Inc., 209

F.3d 1008, 1017 (7th Cir. 2000)). FMLA retaliation claims arise pursuant to 29 U.S.C. §

2615(a)(2), “which states that ‘[i]t shall be unlawful for any employer to discharge or in any other

manner discriminate against any individual for opposing any practice made unlawful by this

subchapter.’”   Id.   “[E]mployers are ‘prohibited from discriminating against employees or

prospective employees who have used FMLA leave’ and . . . ‘employers cannot use the taking of

FMLA leave as a negative factor in employment actions, such as hiring, promotions, or



                                                 8
         Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 9 of 22



disciplinary actions.’” Dotson v. Pfizer, Inc., 558 F.3d 284, 294-95 (4th Cir. 2009). FMLA

retaliation claims require “proof of retaliatory intent.” Bosse v. Baltimore Cnty., 692 F. Supp. 2d

574, 588 (D. Md. 2010).

       With regard to plaintiff’s disability association claim, plaintiff brings this claim pursuant

to Section 504 of the Rehabilitation Act of 1973 (“Section 504”). Claims brought pursuant to

Section 504 are analyzed under Title I of the Americans with Disabilities Act (“ADA”), which

prohibits discrimination “because of the known disability of an individual with whom the qualified

individual is known to have a relationship or association.” 42 U.S.C. § 12112(b)(4). For both

plaintiff’s FMLA retaliation claims and plaintiff’s disability association claim, she must establish

retaliation and/or discrimination through direct evidence or the McDonnell Douglas burden-

shifting framework. Bosse, 692 F. Supp. 2d at 588.



   A. Direct Evidence

       Plaintiff first argues that, for her FMLA retaliation claims, direct evidence demonstrates

that defendant discriminated against plaintiff due to her use of FMLA leave. (ECF No. 27-1 at

18). “[D]irect evidence must demonstrate that an adverse employment action was actually ‘due

to . . . FMLA leave as opposed to some other lawful reason.’” Sharif v. United Airlines, Inc., 841

F.3d 199, 205 (4th Cir. 2016) (quoting Laing v. Federal Exp. Corp., 703 F.3d 713, 718 (4th Cir.

2013)). Here, plaintiff points to Dr. Boog’s retraction of plaintiff’s agreement with her previous

supervisor, Ms. Maisel, that plaintiff could work from home as needed to care for her daughter.

(ECF No. 27-1 at 18). Plaintiff’s work from home agreement, however, was separate and distinct

from plaintiff’s use of FMLA leave – in fact, when plaintiff worked from home, she did not take

leave of any kind. (ECF No. 26-5 at 56:11-15; 97:4-5). Because plaintiff did not take leave when



                                                 9
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 10 of 22



she worked remotely, Dr. Boog’s determination that plaintiff could no longer work from home

was not related to plaintiff’s use of FMLA leave. Accordingly, Dr. Boog’s decision to not allow

plaintiff to work from home does not demonstrate that defendant failed to promote or terminate

plaintiff due to her use of FMLA leave “as opposed to some other lawful reason.” Sharif, 841 F.3d

at 205. Plaintiff also argues that Dr. Boog “exploited the deleted files incident as an opportunity

to terminate” plaintiff for cause in order to keep plaintiff from receiving severance pay. (ECF No.

27-1 at 18). Yet, as discussed below, defendant maintains that plaintiff was terminated for cause

due to the deletion of over 2,000 files without authorization which amounted to gross misconduct

and willful neglect of duty. (ECF No. 26-2 at 28). Therefore, plaintiff has again failed to

demonstrate direct evidence that she was terminated due to her use of FMLA leave as defendant

argues that she was instead terminated because of the file deletions. Accordingly, plaintiff has not

established a factual dispute regarding whether direct evidence indicates that defendant failed to

promote her or terminated her in retaliation for her use of FMLA leave because a fair-minded jury

could not return a verdict for plaintiff based on this evidence. Anderson, 477 U.S. at 252.



   B. McDonnell Douglas Framework

       Since plaintiff fails to establish direct evidence of defendant’s discriminatory or retaliatory

intent, the McDonnell Douglas burden-shifting framework will be applied to plaintiff’s FMLA

retaliation claims and disability association claim. Westbrooks v. Baltimore Cnty., Maryland, No.

SAG-18-1777, 2019 WL 3935355, at *8 (D. Md. Aug. 20, 2019) (“FMLA retaliation claims are

analogous to Title VII retaliation claims.”); Den Hartog v. Wasatch Academy, 129 F.3d 1076,

1085 (10th Cir. 1997) (“[T]he McDonnell Douglas framework should similarly be applied to

claims of ‘association discrimination.’”).



                                                 10
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 11 of 22



       Under this framework, plaintiff must first establish a prima facie case for her FMLA

retaliation claims by demonstrating “that [s]he engaged in protected activity, that [defendant] took

adverse action against [her], and that the adverse action was causally connected to the plaintiff's

protected activity.” Cline v. Wal–Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir.1998). Plaintiff

must also establish a prima facie case for her disability association claim pursuant to Section 504:

“1) that she was qualified for the job at the time of an adverse employment action; 2) that she was

subjected to adverse employment action; 3) that she was known at the time to have a relative or

associate with a disability; and 4) that the adverse employment action occurred under

circumstances raising a reasonable inference that the disability of the relative or associate was a

determining factor in the employer's decision.” Graziadio v. Culinary Institute of America, 817

F.3d 415, 432 (2d Cir. 2016); see also Valluzzi v. Azar, No. PX-18-3602, 2020 WL 128457, at

*11 (D. Md. Jan. 10, 2020).

       Next, if plaintiff successfully establishes these prima facie cases, defendant must offer a

non-discriminatory explanation for the adverse actions. Then, plaintiff must rebut defendant’s

explanation as pretextual for retaliation and/or discrimination. Vannoy v. Fed. Reserve Bank of

Richmond, 827 F.2d 296, 304 (4th Cir. 2016). In order “to prove by a preponderance of the

evidence that the proffered reasons [for defendant’s failure to promote plaintiff] were pretextual,”

Wright v. Southwest Airlines, 319 F. App’x 232, 233 (4th Cir. 2009), plaintiff must show “both

that [defendant’s] reason was false and that [retaliation or discrimination] was the real reason for

the challenged conduct,” or, in other words, that plaintiff would have been promoted or not

terminated “but for [defendant’s] retaliatory animus.” Fry v. Rand Construction Corp., 964 F.3d

239, 246 (4th Cir. 2020) (quoting Foster v. University of Maryland-Eastern Shore, 787 F.3d 243,

252 (4th Cir. 2015)). “[P]laintiff must produce sufficient evidence to create a genuine dispute of



                                                11
          Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 12 of 22



material fact that a reasonable factfinder could conclude the adverse employment action was taken

for an impermissible reason, i.e., retaliation.” Sharif, 841 F.3d at 203. The “court must . . . evaluate

whether the plaintiff has demonstrated such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered legitimate reasons for its action that a

reasonable factfinder could rationally find them unworthy of credence.” White v. W.R. Winslow

Mem’l Home, Inc., No. 99-1781, 2000 WL 346947, at *2 (4th Cir. Mar. 15, 2000).

          For the purposes of this motion, defendant does not dispute that plaintiff can establish a

prima facie case regarding plaintiff’s FMLA retaliation claims. (ECF No. 26-2 at 23, 27).

Defendant does dispute whether plaintiff can establish a prima facie case for her disability

association claim. Defendant acknowledges that plaintiff has met the first three elements – that

plaintiff was qualified for the job at the time defendant failed to promote her and at the time

defendant terminated her, that these adverse employment actions occurred, and that defendant

knew that plaintiff’s daughter had a disability. (ECF No. 26-2 at 33). Defendant asserts there is

no evidence as to the fourth element of the claim to suggest that defendant’s failure to promote

plaintiff or defendant’s termination of plaintiff “occurred under circumstances raising a reasonable

inference that [plaintiff’s daughter’s] disability . . . was a determining factor.” Graziadio, 817 F.3d

at 432.

          The court agrees that plaintiff has not established this prima facie case. “While temporal

proximity alone often suffices to establish causal nexus and a prima facie case in other

discrimination cases, here [plaintiff] must provide some factual support to raise an inference of

association discrimination.” Aguirre v. Mayaguez Resort and Casino, Inc., 59 F. Supp. 3d 340,

353 (D.P.R. 2014) (citing Larimer v. Int’l Bus. Machs. Corp., 370 F.3d 698, 701 (7th Cir. 2004)).

Plaintiff argues that it is inconceivable that plaintiff, who had a long history of working for



                                                  12
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 13 of 22



defendant, was terminated simply because of the file deletions, especially when Dr. Boog had

made a comment to plaintiff in the October meeting not long before that there was a perception

that plaintiff was not working enough. (ECF No. 27-1 at 21-22). As defendant notes, however,

plaintiff was not promoted to registrar for a number of reasons, not just because of her presence or

lack thereof in the office – the selected candidate, Mr. Hunter, had more experience and had better

reviews from the registrar’s office staff than plaintiff. (ECF No. 26-2 at 34). Moreover, there is

absolutely no evidence supporting any causal connection between plaintiff’s association with her

daughter and/or her daughter’s disability and the adverse employment actions at issue. (Id.)

Therefore, plaintiff fails to establish a prima facie case for her disability association claim.

       Regardless of whether plaintiff can establish a prima facie case for either the FMLA

retaliation claims or the disability association claim, there is no genuine issue of material fact to

indicate that defendant’s reasons for failing to promote her and for terminating her were

discriminatory due to either plaintiff’s use of FMLA leave or plaintiff’s association with her

daughter. The court examines below, for both plaintiff’s FMLA retaliation claims and disability

association claim, defendant’s reasoning for the failure to promote plaintiff and for the termination

of plaintiff, and plaintiff’s arguments regarding why defendant’s reasoning is pretextual.

           a. Failure to Promote Plaintiff

       After plaintiff establishes a prima facie case, defendant must provide its nondiscriminatory

reasons for the adverse actions and plaintiff must rebut these reasons and show that they are

pretextual for retaliation and/or discrimination. Vannoy, 827 F.2d at 304. With regard to the

failure to promote plaintiff, defendant asserts that Mr. Hunter, the successful applicant, was more

qualified than plaintiff because he had ten years of experience as a registrar at other institutions

while plaintiff had no experience in the position. (ECF No. 26-2 at 24). Defendant also argues



                                                  13
          Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 14 of 22



that Mr. Hunter was selected because he received higher ratings from the registrar’s office staff

than plaintiff. (Id.) Finally, defendant maintains that feedback received through the registrar

hiring process “raised concerns about [plaintiff’s] ability to get along with people, her

communication style, her professionalism, and her availability and responsiveness to faculty and

staff.” (Id.) Plaintiff maintains that defendant’s explanation is pretextual because Dr. Boog told

the chair of the registrar search committee that plaintiff was lying on her timecards, Dr. Boog told

plaintiff that “she needed to be in the office more to be a successful candidate,” and defendant

ignored the many positive reviews of plaintiff when making their hiring decision. (ECF No. 27-1

at 20).

          Plaintiff first argues that Dr. Boog told Ms. Pilchard, the chair of the search committee for

the registrar, that plaintiff had been lying on her timecards. (ECF No. 27-1 at 20). Plaintiff does

not offer any evidence of this, and both Dr. Boog and Ms. Pilchard deny that Dr. Boog made this

statement. (ECF No. 30-2 at 47:10-19; ECF No. 30-4 at 19:7-9, 26:4-7). Additionally, plaintiff

does not offer a reason as to why, even if this statement had been made, it would generate a factual

dispute as to whether defendant’s reasons for failing to promote her were discriminatory. Even if

there was support for plaintiff’s assertion, it would not constitute evidence of pretext because it

appears there were inconsistencies in plaintiff’s timesheet as she had not been coding her leave,

nor her hours spent working from home, on her timesheets as she should have. (ECF No. 30 at 7

n.2; ECF No. 30-2 at 31:2-4). Dr. Boog noted that there were times that plaintiff noted on her

timesheet that she was working, but plaintiff was not in the office. (ECF No. 30-2 at 31:2-4). Dr.

Boog and plaintiff discussed this at their October meeting and Dr. Boog noted that she needed to

correct this. (Id. at 54:14-55:2). Therefore, plaintiff’s unsupported assertion does not establish a




                                                   14
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 15 of 22



genuine issue of material fact regarding whether defendant’s reasons for failing to promote her

were pretextual.

       Plaintiff’s next argument is that Dr. Boog’s comment to plaintiff that “the perception is

you’re not working enough” indicates that plaintiff was not promoted because of her use of FMLA

leave. (ECF No. 27-1 at 20). Plaintiff’s arrangement with Ms. Maisel to work at home, however,

was separate from her authorization to use FMLA leave. In fact, plaintiff admits that when she

was working at home, she was not using leave of any kind. (ECF No. 26-5 at 56:11-15; 97:4-5).

Additionally, plaintiff took only 46 hours of FMLA leave between December 2018 and the October

meeting with Dr. Boog. (ECF No. 26-12 at 2-29). In comparison, during the same timeframe,

plaintiff took over 250 hours of other types of leave such as holiday leave, personal leave, and

annual leave. (Id.) Therefore, FMLA leave was but a small portion of the significant amount of

leave plaintiff used and there is nothing in the record to indicate that plaintiff’s modest use of

FMLA leave was the reason that Dr. Boog would comment about plaintiff’s availability. Under

these circumstances, Dr. Boog’s feedback to plaintiff about the perception that she was not

working enough does not generate a factual issue that defendant’s reasons for not selecting plaintiff

were pretextual.

       Plaintiff also maintains that defendant ignored the many positive reviews she received

during the registrar search process. While plaintiff did receive positive reviews, there were also

several reviews that stated plaintiff was not the best candidate and specific emails from two

department heads about concerns regarding plaintiff’s responsiveness and professionalism. (ECF

No. 26-26 at 35-36). The fact that plaintiff had some positive reviews is inadequate, by itself, to

create a factual issue that defendant’s nondiscriminatory reasons for failing to promote plaintiff

were pretextual.



                                                 15
          Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 16 of 22



          In sum, plaintiff has failed to establish a genuine issue of material fact that defendant’s

reasons for not promoting her were pretextual. “[I]n demonstrating [defendant’s] decision was

pretext, [plaintiff] had to prove ‘both that the reason was false, and that discrimination was the real

reason.’” Adams v. Trustees of Univ. of North Carolina-Wilmington, 640 F.3d 550, 560 (4th Cir.

2011) (quoting Jiminez v. Mary Washington Coll., 57 F.3d 369, 378 (4th Cir. 1995)) (emphasis in

original). There is no factual dispute regarding defendant’s legitimate nondiscriminatory reasons

for hiring the successful candidate, Mr. Hunter, in that he had ten years of experience as a registrar

while plaintiff had no experience and that Mr. Hunter’s evaluations from the registrar’s office staff

were more favorable than plaintiff’s evaluations. In light of these undisputed facts and the lack of

any evidence of pretext, plaintiff has not offered evidence that defendant’s discrimination was the

“but for” cause of defendant’s failure to promote plaintiff. “[A] plaintiff's own assertions of

discrimination in and of themselves are insufficient to counter substantial evidence of legitimate

nondiscriminatory reasons for an adverse employment action.” Hawkins v. PepsiCo, Inc., 203

F.3d 274, 281 (4th Cir. 2000) (quoting Williams v. Cerberonics, Inc., 871 F.2d 452, 456 (4th Cir.

1989)).     Accordingly, plaintiff has failed to generate a factual dispute regarding whether

defendant’s decision to hire Mr. Hunter as registrar was not because of his qualifications and

evaluations, but instead because defendant was retaliating against plaintiff for her use of FMLA

leave and/or was discriminating against plaintiff due to her association with her daughter who had

a known disability. Therefore, summary judgment for defendant for plaintiff’s FMLA retaliation

claims and disability association claim with regard to defendant’s failure to promote her is

appropriate.




                                                  16
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 17 of 22



           b. Termination of Plaintiff

       With regard to plaintiff’s termination, defendant maintains that plaintiff was “[t]erminated

for cause because an investigation revealed that she intentionally deleted over 2,000 University

files without permission, without informing her supervisor, and without keeping a record of the

files she deleted.” (ECF No. 26-2 at 27). Defendant further argues that even if plaintiff deleted

the files accidentally rather than purposefully, there is no evidence to suggest that plaintiff was

terminated for any reason other than her gross misconduct for deleting the files without

authorization. (Id. at 31). Plaintiff argues that these explanations are pretextual for several

reasons: 1) Mr. Vedder’s and Dr. Boog’s inconsistent explanations as to why plaintiff was

terminated; 2) Mr. Vedder’s email stating that defendant would save money if plaintiff was

terminated for cause; and 3) the series of events surrounding the deletion of the files that plaintiff

argues make it implausible that she committed gross misconduct. (ECF No. 27-1 at 19-20).

       Regarding plaintiff’s first argument, Mr. Vedder testified that plaintiff was terminated in

part because she committed willful neglect of duty when she did not take accountability for, or

admit to, deleting any files. (ECF No. 27-17 at 26:21-27:18). Dr. Boog testified that plaintiff was

terminated because she deleted a large number of files that were critical to the registrar’s office.

(ECF No. 27-9 at 96:8-11). Plaintiff maintains that these purportedly inconsistent reasons for

plaintiff’s termination create a genuine issue of material fact regarding whether defendant’s

explanations for plaintiff’s termination are pretextual. (ECF No. 27-1 at 19). While plaintiff cites

to caselaw indicating that inconsistent explanations may indicate pretext, Mr. Vedder’s and Dr.

Boog’s explanations “do not contradict each other, but rather reflect various consistent reasons”

as to why plaintiff was terminated. Baldwin v. England, 137 F. App’x 561, 564 (4th Cir. 2005).

Both Mr. Vedder and Dr. Boog consistently state that plaintiff was terminated due to the same



                                                 17
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 18 of 22



event, that is, plaintiff’s deletion of the files. “Where different, but not inconsistent reasons are

offered, a finding of pretext is unwarranted.” Sanders v. Wal-Mart Supercenter of Aiken, SC, No.

JMC-14-3509, 2016 WL 1156648, at *10 (D.S.C. Mar. 24, 2016) (citing authority), aff’d sub nom.

Sanders v. Wal-Mart Stores E., L.P., 686 F. App’x 240 (4th Cir. 2017); see also Hux v. City of

Newport News, Va., 451 F.3d 311, 315 (4th Cir. 2006) (“[A] plaintiff cannot seek to expose [a]

rationale as pretextual by focusing on minor discrepancies that do not cast doubt on the

explanation’s validity, or by raising points that are wholly irrelevant to it.”).2 Therefore, plaintiff

has failed to show that Mr. Vedder’s and Dr. Boog’s articulated reasons for plaintiff’s termination

are inconsistent so as to create a factual dispute regarding pretext.

       Next, plaintiff maintains that an email from Mr. Vedder to Dr. Boog during the HR

investigation indicates that defendant “drummed up ‘cause’ for [plaintiff’s] termination to avoid

having to pay her a year’s severance.” (ECF No. 27-1 at 23). In this email, Mr. Vedder indicated

that plaintiff would be terminated for cause due to “the file deletions in addition to other

performance related concerns . . . I think it is the best path given the more costly option of

providing [plaintiff] with a period of notice separation that would be one year of salary plus

benefits.” (ECF No. 30-16 at 2). Yet, there is nothing in Mr. Vedder’s email to indicate that

defendant was terminating plaintiff because of her use of FMLA leave – he clearly states that



2
  The facts of this case are dissimilar to those found in the cases cited by plaintiff, in which
employers completely changed their rationale and explanation for the employee’s termination
throughout the course of litigation. See, e.g., Dominguez-Cruz v. Suttle Caribe, Inc., 202 F.3d 424
(1st Cir. 2000) (defendant first stated that plaintiff’s position was eliminated due to company
restructuring; then changed to plaintiff’s performance issues; then changed to plaintiff’s
insubordination); Thurman v. Yellow Freight Sys., Inc., 90 F.3d 1160 (6th Cir. 1996) (defendant
did not initially state that plaintiff was terminated because of performance issues, but later stated
during discovery that plaintiff was terminated because of performance); EEOC v. Ethan Allen,
Inc., 44 F.3d 116 (2d Cir. 1994) (defendant initially stated that plaintiff was terminated because of
a decrease in work, but then said plaintiff was terminated due to performance issues after discovery
revealed that plaintiff’s duties had been reassigned to another employee).
                                                  18
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 19 of 22



plaintiff was being terminated for cause because of the file deletions. “The FMLA does not prevent

an employer from terminating an employee for . . . misconduct . . . .” Vannoy, 827 F.3d at 304-

05.   Additionally, there is no evidence in the record to indicate that Mr. Vedder had any

discriminatory or “retaliatory animus” towards plaintiff regarding her use of FMLA leave or her

association with her daughter. Fry, 964 F.3d at 246. There is also no evidence that Dr. Boog

somehow directed Mr. Vedder to participate in retaliatory or discriminatory behavior.

Accordingly, the email from Mr. Vedder does not constitute evidence of pretext.

       Plaintiff’s third argument is that defendant’s termination of plaintiff for gross misconduct

and willful neglect of duty is not plausible. (ECF No. 27-1 at 20, 15-16). First, plaintiff believes

the files she deleted were innocuous and that deleting them was not disruptive because other

registrar’s staff members did not realize the files had been deleted for several days. (ECF No. 27-

1 at 20, 15-16). Yet, “[i]t is the perception of the decision maker which is relevant, not the self-

assessment of the plaintiff.” Fry, 964 F.3d at 248. Here, defendant believed that the files were

important as they contained files that were “essential to the day-to-day operations of the registrar’s

office.” (ECF No. 30 at 16). Additionally, three members of the registrar’s office staff indicated

that they felt they could not trust plaintiff not to delete their files in the future and would change

their work processes in order to protect their files. (Id.) This evidence clearly shows that defendant

believed that plaintiff’s deletion of the files was disruptive to the registrar’s office. Plaintiff’s

“self-assessment” about the importance of these files and the amount of disruption caused by their

deletion does not generate a factual dispute regarding whether defendant impermissibly

discriminated against plaintiff for her use of FMLA leave or because of her association with her

daughter.




                                                 19
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 20 of 22



       Plaintiff also argues that the approximate two-week gap between when the file deletion

occurred and when plaintiff was suspended pending defendant’s investigation indicates pretext.

(Id.) Defendant explains, however, that Dr. Boog addressed the file deletion with plaintiff only a

few days after Dr. Boog was made aware by IT of the deletions. (ECF No. 30-2 at 70:8-71:22).

Following that meeting, Dr. Boog discussed the event with her supervisor Dr. Olmstead, who

advised Dr. Boog to discuss the incident with HR. (Id. at 75:21-76:3). As Dr. Boog was out of

the office at a conference, she contacted HR when she returned the following week. (Id. at 75:16-

78:6). After Dr. Boog contacted HR and spoke with Mr. Vedder and Ms. Chavez, an investigation

was opened, and plaintiff was interviewed the following day. (Id. at 78:6-9, 83:1-14). The record

includes no facts to indicate that the investigation had any connection to plaintiff’s use of FMLA

leave or plaintiff’s association with her daughter with a known disability. Additionally, plaintiff’s

argument that defendant allowed her to continue working and did not prevent her from deleting

any further files after her initial conversation with Dr. Boog does not aid plaintiff’s ability to

establish a factual dispute regarding defendant’s reasons for terminating her. Plaintiff was not

suspended until the investigation began and was not terminated until the investigation was

complete.

       Plaintiff maintains that she deleted the files by mistake, and that “it was unreasonable for

[defendant] to conclude that she intentionally deleted thousands of University files because she

teaches a computer course, knows how computers work, did not attempt to conceal her actions,

and was loyal to [defendant].” (ECF No. 30 at 18). Defendant asserts that it had a legitimate basis

for concluding that the file deletion was not a mistake because plaintiff deleted over 2,000 files,

the deletions took plaintiff over three hours, and IT advised that it would have taken multiple clicks




                                                 20
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 21 of 22



for plaintiff to reach and subsequently delete each file.3 (Id.) The question for the court, however,

is not whether defendant’s decision was reasonable or fair, Hawkins, 203 F.3d at 279, but rather

whether there is evidence of pretext. Plaintiff’s self-characterization of her deletion of the files

does not constitute evidence of pretext.

        Plaintiff notes that she routinely received positive reviews from her former supervisor, Ms.

Maisel. (ECF No. 1 ¶ 19). But plaintiff was terminated for the file deletions, which occurred after

these positive evaluations. Therefore, the evaluations do not constitute evidence of pretext where

the basis of termination was a discrete series of events occurring after the evaluations. See Bennett

v. Kaiser Permanente, 931 F. Supp. 2d 697, 706 (D. Md. 2013) (“The 14-month gap between

[p]laintiff’s performance review and the acts for which [d]efendant fired him renders the

performance review irrelevant.”); Kremp v. Wachovia Bank, N.A., No. GEB-09-2847, 2010 WL

4004481, at *6 (D.N.J. Oct. 12, 2010) (“[B]ecause the events that [defendant] asserts gave rise to

[p]laintiff's termination were not discovered or did not occur until roughly six months after the

most recent evaluation, this evidence cannot establish pretext as a matter of law.”).

        In sum, plaintiff’s view that defendant’s decision to terminate her was unreasonable does

not generate a factual dispute about whether defendant’s reason for terminating plaintiff was

pretextual. “[I]t is not [the court’s] province to decide whether the reason [for termination] was

wise, fair, or even correct, ultimately, so long as it truly was the reason for plaintiff’s termination.”

Hawkins, 203 F.3d at 279 (quoting DeJarnette v. Corning Inc., 133 F.3d 293, 299 (4th Cir. 1998)).

“[C]ourts are not ‘a kind of super-personnel department weighing the prudence of employment

decisions.’” Sharif, 841 F.3d at 206 (quoting DeJarnette, 133 F.3d at 299).         Plaintiff has failed



3
  In addition, defendant asserts that plaintiff’s comment to the registrar’s office staff, that “things
will be different around here moving forward” following plaintiff’s failure to be promoted to
registrar, is further evidence that plaintiff intentionally deleted the files. (ECF No. 30 at 18).
                                                   21
        Case 1:20-cv-00568-BPG Document 31 Filed 07/12/21 Page 22 of 22



to offer sufficient evidence from which a reasonable jury could find defendant’s reasons for its

employment decisions were pretextual and, therefore, were made in retaliation for plaintiff’s use

of FMLA leave or were based on disability association discrimination. Celotex, 477 U.S. at 324.

Accordingly, summary judgment for defendant is warranted.



   C. CONCLUSION

       For the foregoing reasons, Salisbury University’s Motion for Summary Judgment (ECF

No. 26) is GRANTED. A separate order will be issued.




July 12, 2021                                              /s/
                                                    Beth P. Gesner
                                                    Chief United States Magistrate Judge




                                               22
